Citation Nr: 9930983	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-28 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for a 
respiratory/pulmonary disorder, to include as secondary to 
mustard gas exposure.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 until 
October 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1994 from the Louisville, Kentucky Regional 
Office (RO) which denied service connection for a 
respiratory/pulmonary disability and a skin disorder, to 
include as secondary to mustard gas exposure.

This case was remanded by a decision of the Board dated in 
September 1996 and is once again before the signatory Member 
for appropriate disposition.


FINDINGS OF FACT

1.  The record does not show that the veteran had full body 
exposure to mustard gas in service.

2.  There is no competent evidence that the veteran's 
respiratory/pulmonary or skin disorders are a result of 
mustard gas exposure in service.

3.  The appeals for service connection for 
respiratory/pulmonary and skin disorders, disorder, to 
include as secondary to mustard gas exposure are not 
supported by clinical evidence showing that the claims are 
plausible or capable of substantiation.  



CONCLUSION OF LAW

The claims for entitlement to service connection for a 
respiratory/pulmonary disorder and a skin disorder, to 
include as secondary to mustard gas exposure, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he now has emphysema, asthma, 
chronic laryngitis, bronchitis, chronic obstructive pulmonary 
disease and skin disorder, including basal cell carcinoma, as 
the result of exposure to mustard gas in service for which 
service connection should now be granted by the Board.  He 
maintains that he has had chronic symptoms affecting his lung 
since service, and saw a number of physicians in the years 
after discharge from active duty for complaints in this 
regard.  The representative asserts that if the appeal cannot 
not be granted on the evidence of record, then the case 
should be remanded for further development..  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and a malignancy 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d) (1998); and for 
a disability which is proximately due to or the result of a 
service connected injury, see 38 C.F.R. § 3.310 (1998).

38 C.F.R. § 3.316(a)(2) postulates that [e]xcept as provided 
in paragraph (b) of this section, exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition: (1) Full 
body exposure to nitrogen or sulfur mustard during active 
military service together with subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: Nasopharyngeal; 
laryngeal; lung (except mesothelioma); or squamous cell 
carcinoma of the skin. (2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease. (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316.  

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of well-grounded 
claims, there is no duty to assist the veteran in developing 
the facts pertinent to the claims, and the claims must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

The veteran's service medical records are not available and 
numerous attempts to retrieve them have been unsuccessful.  

The postservice record reflects that the veteran filed a 
claim dated in March 1948 for hospital treatment for symptoms 
associated with a gastrointestinal disorder, and submitted 
medical documentation in this regard.  No reference to 
respiratory, pulmonary or skin complaints was recorded at 
that time.  

A medical report dated in February 1977 was received from D. 
L. Peterson, M.D., who indicated that the appellant had 
sought treatment for a number of medical problems.  It was 
reported that radiologic study of the lungs had revealed 
chronic interstitial changes throughout both lung fields and 
chronic fibrotic changes throughout the left lower lung.  No 
skin symptoms were noted at that time.

A claim for respiratory and/or pulmonary disability due to 
mustard gas exposure was received from the veteran in April 
1993.  The record reflects that the veteran was requested to 
assist in fully developing his claim in this regard in 
correspondence from the RO dated in May and June 1993.

Pursuant to his claim, the appellant was afforded VA 
examinations for compensation and pension purposes in July 
1993.  It was noted on nose and throat evaluation that he 
reported "recurrent sinusitis relating to nitrogen mustard 
exposure during the war."  The veteran stated that he had a 
long history of sinusitis, as well as rhinorrhea, especially 
during the pollen season during the fall and spring.  
Following examination, it was the examiner's impression that 
the appellant did not exhibit any evidence of acute or 
chronic sinusitis at that time.  

The appellant was afforded a VA examination of the skin on 
the same date and rendered a history to the effect that 
during his ten weeks of basic training in Texas, he was 
exposed to mustard gas, tear gas and a third unknown gas.  He 
stated that during the exposure, he wore a poncho-like outfit 
with a hood and gas mask.  He said that no protective 
clothing was worn with the tear gas and that there was 
partial exposure to the fumes.  Following examination, 
diagnoses of actinic keratoses of the hands, possible basal 
cell or squamous cell cancer on the right upper back, photo 
damage of the skin, onychomycosis and tinea pedis were 
rendered.  

Upon VA non-tuberculosis diseases and injuries examination 
two days later, it was reported that the veteran was formerly 
employed as a tobacco warehouse owner and that he had been 
told in the early 1950's that he had chronic lung infection.  
He related that he was exposed to mustard gas and tear gas 
during training in Texas and had recurrent lung infections 
while in service and developed breathing problems shortly 
after his release from active duty.  He stated that he was 
subsequently diagnosed as having chronic bronchitis, asthma 
and emphysema.  Following examination, diagnoses of chronic 
bronchitis, episodes of acute bronchitis, history of asthma, 
emphysema, exposure to mustard gas testing in World War II, 
history of laryngitis and history of laryngeal edema were 
rendered.  An X-ray of the chest was interpreted as showing 
no active disease and no interval change.  Pulmonary function 
studies disclosed reduced lung volumes.

Extensive VA outpatient clinical records dated between 1975 
and 1993 reflect that the veteran was treated for numerous 
complaints and disorders.  In June 1992, it was noted that he 
had abused tobacco and had a greater than 50-pack year 
history before stopping three years before.  It was recorded 
that he was seen in the head and neck clinic for facial 
lesions in March 1990 for which an impression of probable 
basal cell carcinoma was noted.  He was treated for 
respiratory symptoms in June 1992 diagnosed as bronchitis, 
chronic sinusitis and questionable chronic obstructive 
pulmonary disease (COPD).  The appellant was hospitalized 
between October and November 1994 for a disorder not 
pertinent to this appeal where it was noted that he smoked 
one to two packs of cigarettes per day for 50 years before 
quitting seven years before.  

A medical statement dated in June 1994 was received from D. 
J. Hayes, M.D., of the Annville Medical Clinic indicating 
that the appellant had been treated there since 1980, and 
that on his last examination in June 1994, diagnoses included 
COPD with asthma was provided.  Dr. Hayes reiterated 
similarly findings in a letter dated in February 1995.

The veteran underwent VA examination for aid and attendance 
purposes in April 1995 and rendered a history of croup and 
intermittent shortness of breath with upper airway congestion 
with onset shortly after his return from Europe during World 
War II.  He related that prior to going to Europe, he was 
exposed to mustard gas  and tear gas during training 
exercises.  A pertinent diagnosis of COPD with a restrictive 
lung disease component was rendered.  

The veteran presented testimony upon personal hearing on 
appeal to the affect that while stationed at either Fort 
Hulon, Texas or Camp Polk, Louisiana in 1943, he participated 
in mustard gas testing.  He stated that he and a group of 
other service members crouched in a foxhole and were covered 
with plastic ponchos before they were sprayed with the 
chemical.  He also related that testing also occurred in gas 
chambers.  He said that he did not get any of the gas on him 
but did smell and breathe it.  He indicated that he did not 
recall whether or not he used a gas mask at those times.  The 
appellant testified that following those incidents he 
developed hoarseness, breathing difficulty, many colds, 
coughing and laryngitis for which he went to sick call on a 
number of occasions.  His wife testified that he wrote to her 
on a number of occasions concerning such illnesses.  The 
veteran stated that he sought treatment from a private 
physician for respiratory symptomatology shortly after 
service discharge in late 1946 or early 1947 and continued to 
have such symptoms over the years.  

Testimony was also rendered to the effect that he now had 
scars on various areas of his body as the result of removal 
of skin cancers he believed had been occasioned by exposure 
to mustard gas in service.  

Pursuant to Board remand of September 1996, the RO attempted 
to verify the veteran's exposure to mustard gas in service in 
compliance with the Veterans Benefits Administration Manual 
M21-1, Part III, Chap. 5, Part 5.18 (1996) which specifies 
the methods for developing claims for veterans who claimed 
full body exposure to mustard gas during military service.  
The RO contacted the National Personnel Records Center (NPRC) 
and the Department of the Army in this regard.  The veteran 
was also sent a letter in accordance with the guidelines for 
development of such claims in February 1998.  He was also 
asked to provide the names and addresses of any physician who 
had linked, related, or associated respiratory and/or skin 
disorder to mustard gas exposure during active service.  The 
NPRC responded in January 1997 and January 1998 that there 
were no medical records on file due to fire-related service.  
The U.S. Army Chemical and Biological Defense Command of the 
Department of the Army responded in August 1998 that 
Fort/Camp Polk was not a site where mustard gas 
experimentation occurred.  

Private clinic records dated between 1980 an d1996 were 
received from Dr. Hayes showing treatment for a number of 
complaints and disorders, including COPD, acute bronchitis, 
and asthmatic bronchitis on several occasions throughout 
those years.  Dr. Hayes wrote in January 1998 that the 
veteran was completely disabled because of multiple 
conditions, primarily severe COPD.  

Analysis

The record reflects that the appellant sought treatment from 
the VA in 1948 for stomach complaint but that there was no 
reference to either respiratory or pulmonary symptomatology.  
No skin disorder was noted at that time.  The Board observes 
in this instance that while service medical records are not 
available, there is no post-service medical evidence 
suggesting either the presence of the veteran's claimed 
disabilities until many years after his discharge from active 
duty.  Thus, it must be found that if the appellant did 
indeed experience such symptoms in service as contended, 
continuity is not established, and service connection for a 
respiratory/pulmonary disability and a skin disorder must be 
denied on a direct and/or presumptive basis, as appropriate.  
See 38 C.F.R. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.306, 
3.309.

The record reflects that while there is now evidence that the 
veteran currently suffers from residuals of skin cancer and 
respiratory/pulmonary disabilities, there is no competent 
evidence of record attributing any current condition in these 
respects to mustard gas exposure in service.  The veteran has 
offered his lay opinion that the disabilities at issue were 
caused by exposure to mustard gas.  However, as a lay person, 
he is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The appellant himself cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinion as to medical matters.  Clarkson v. 
Brown, 4 Vet. App. 565 (1993); Grottveit, at 93.  The Board 
notes that there are several references to a history of 
mustard gas exposure.  However, unenhanced reports of history 
transcribed by a medical examiner do not constitute 
"competent medical evidence".  LeShore v. Brown, 8 Vet.App. 
406 (1995).  Indeed, the record is wholly devoid of any 
competent medical evidence whatsoever attributing the claimed 
disabilities to alleged exposure to mustard gas in service.  
The Court has held that where a determinative issue involves 
a medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit, id., at 93.  None of the appellant's 
multiple physicians in the record has provided any competent 
medical opinion or authority which supports or substantiates 
his opinion that the disabilities at issue are related to 
mustard gas or Lewisite exposure during his period of active 
military service.  Consequently, the veteran has not met the 
requirement or providing a competent nexus between an 
inservice injury or disease (in this case, his claimed 
inservice exposure to mustard gas or Lewisite) and current 
pulmonary and skin disorders in the form of medical evidence.  
No evidence was received or responses obtained which verified 
any exposure of the veteran to mustard gas during active 
service.  Consequently, the Board has concluded that the 
veteran did not have full body exposure to mustard gas during 
active duty.  Under these circumstances, the Board finds that 
the appellant has not met his initial burden of submitting 
evidence of well grounded claims for the disabilities listed 
above.  38 U.S.C.A. § 5107(a). 

The Board further notes that neither of the claimed 
disabilities is among the diseases subject to presumptive 
service connection based upon exposure to mustard gas. 38 
C.F.R. § 3.316 (1998).  While his current COPD and emphysema 
might be presumptively service-connected had full body 
exposure to nitrogen or sulfur mustard or Lewisite during 
active military service been established, the Board notes 
that such exposure has not been found.  The record also 
contains plausible evidence indicating a nonservice-connected 
supervening condition or event as the cause of the claimed 
condition, i.e., his more than 50-year history of heavy 
smoking as well as employment in a tobacco warehouse for many 
years.  In this connection, the Board notes that 38 C.F.R. 
§ 3.316(b) provides that service connection will not be 
established under this section if . . . there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claims of 
entitlement to service connection for pulmonary/respiratory 
disability and a skin disorder, to include a result of 
exposure to mustard gas or Lewisite are well grounded.  As 
the duty to assist is not triggered here by well grounded 
claims, the Board finds that the VA has no obligation to 
further develop the appellant's claims.  See Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).  Accordingly, those claims are denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make these 
claims "plausible"  See generally McKnight v. Gober, 131 
F.3rd 1483 (fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.



ORDER

The claims for service connection for a respiratory/pulmonary 
disability and a skin disorder, to include as secondary to 
mustard gas exposure are not well grounded; the appeal is 
thus denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

